The judgment here appealed from was affirmed when we first considered the case. Afterwards a suggestion of error was filed by the appellant, to which a reply by the appellee was called for by the court, and the case was then reargued by means of briefs. The case was then reconsidered by this court, its judgment of affirmance was set aside, the judgment of the court below was reversed, and the case was remanded.
The appellee has now filed a suggestion of error, strenuously arguing that the judgment of affirmance was correct, that the judgment setting aside the judgment of affirmance and reversing the judgment of the court below is erroneous, and should be set aside, and the original judgment of affirmance reinstated. All of the questions argued in the suggestion or error were, or should have been, argued both in the original briefs and those filed on the appellant's suggestion of error. The appellee has had every opportunity to fully argue the case, and, should we reconsider it, we would, necessarily, traverse the same ground which we have twice heretofore done.
Should this suggestion of error be sustained, the appellant would have the same right to file another that the appellee had to file this one; so that, unless there is to be an end of litigation, we might be called on to protract the consideration of the case indefinitely. We have done the best we could with the case, and, as there must be an end to litigation, the suggestion of error will be dismissed, and the case will be no further considered.
Suggestion of error dismissed. *Page 344